UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7058



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM BERNARD CREWS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CR-89-284)


Submitted:   September 6, 2001        Decided:   September 14, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Bernard Crews, Appellant Pro Se. Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William B. Crews appeals from the district court’s order dis-

missing his motion styled “pro se motion based on the district

court’s lack of jurisdiction to convict and/or sentence ‘defendant

William Bernard Crews’ and in alternative a pro se motion for jail

credit time for the federal sentence that was spent in a state

prison.”   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    United States v. Crews, No.

CR-89-284 (N.D.W. Va. May 23, 2001).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2